Citation Nr: 0522325	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  99-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for recurrent staphylococcal furuncles, multiple 
sites, with scarring.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

On February 23, 2004, the Board issued a decision that denied 
a rating in excess of 50 percent for the veteran's PTSD and 
remanded the issue of entitlement to a higher evaluation for 
his skin condition to the RO for further development.  In a 
separate decision, the Board has vacated that portion of the 
February 23, 2004, decision that denied an initial rating in 
excess of 50 percent for the veteran's PTSD.  


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

With regard to his claim for a higher evaluation for PTSD, 
the Board notes that the veteran's most recent comprehensive 
psychiatric examination for compensation and pension purposes 
was conducted in July 2002.  At that time, a Global 
Assessment of Function (GAF) score of 50 was assigned.  
Subsequent VA outpatient treatment records dated prior to 
January 2004 are consistent with that score.  However, the 
most recent clinical record currently associated with the 
claims file shows that he had a GAF of 40 in March 2004, 
suggesting an increase in severity of his PTSD.   At that 
time he reported a cluster of symptoms including 
irritability, depression, sleeplessness, and nightmares.  He 
also had crying spells and difficulty with his memory.  PTSD 
and major depressive disorder were diagnosed.  On remand, the 
veteran should be afforded a new examination to assess the 
current severity of his PTSD. 

With respect to his claim for a higher evaluation for the 
veteran's skin condition, the Board has determined that the 
report of the most recent VA examination in June 2002 is not 
adequate for rating purposes because it does not address all 
pertinent disability factors set forth in the recently-
revised rating criteria.  See 67 Fed. Reg. 49,590-99 (July 
31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002) and 67 Fed. Reg. 62,889 (October 9, 
1992).  An examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following action:

1.  The RO or the AMC should request the 
veteran to provide the names and 
addresses of all medical care providers 
who have treated or evaluated him for his 
service-connected PTSD or skin condition 
since April 2004.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran. 

3.  If the RO or the AMC is unsuccessful 
in obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

4.  When the above development has been 
completed, the RO or the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the severity of his PTSD.  The 
claims folders should be made available 
to and reviewed by the examiner.  

The examiner should identify all symptoms 
and functional impairment due to the 
veteran's PTSD.  To the extent possible, 
the manifestations of the service-
connected psychiatric disability should 
be distinguished from those of any other 
psychiatric disorder found to be present.  
In addition, the examiner should provide 
an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the 
previously diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was caused or 
worsened by the service-connected 
psychiatric disability.  The examiner 
should provide a GAF score based on the 
PTSD and any other psychiatric disorder 
associated with service or the service-
connected PTSD.  The examiner should also 
render an opinion as to whether the PTSD 
and any other psychiatric disorder 
associated with service or the service-
connected PTSD are so severe as to render 
the veteran unemployable.  

The supporting rationale for all opinions 
expressed should also be provided.  

5.  The RO or the AMC should also arrange 
for the veteran to undergo a VA skin 
examination to determine the nature and 
extent of impairment from the veteran's 
service-connected recurrent 
staphylococcal furuncles, multiple sites, 
with scarring.  The claims folders should 
be made available to and be reviewed by 
the examiner.  

Any special diagnostic studies deemed 
necessary should be performed.  
Unretouched photographs depicting any 
disfiguring lesions should be taken.

The examiner should be asked to:

(a)  Obtain a complete history of 
the veteran's service-connected skin 
disorder, to include the types of 
medications that have been used to 
treat the disability;

(b)  Comment on which anatomical 
areas are affected by the veteran's 
service-connected skin disability 
(versus any nonservice-connected 
skin disability).  The examiner 
should indicate the percentage of 
the veteran's body affected by his 
service-connected skin disability 
and the percentage of exposed 
surfaces affected;

(c)  Describe the extent of any 
exfoliation, exudation, itching, and 
crusting associated with the 
disability, as well as any nervous 
and systemic manifestations of the 
disability;  

(d)  Describe the location and 
extent of any scarring due to the 
veteran's service-connected skin 
disability, as well as all other 
information required for rating such 
scarring;

(e)  If there is involvement of the 
head, face and/or neck, provide all 
information required to rate the 
disability under the former and 
current criteria for rating 
disfigurement; 

(f)  Comment on the frequency and 
duration of any flare-ups of the 
service-connected skin disability; 
and 

(g)  Offer an opinion as to the 
effect of the service-connected skin 
disability on the veteran's ability 
to obtain or retain substantially 
gainful employment.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefore should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  
The examination report must be typed.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

7.  The RO or the AMC should then 
adjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

